UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-2518



ABRAHAM LALAWI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


                             No. 05-1154



ABRAHAM LALAWI,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petitions for Review of Orders of the Board of Immigration
Appeals. (A79-341-112)


Submitted:   July 15, 2005                 Decided:   August 8, 2005


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Petitions denied by unpublished per curiam opinion.
Armin A. Skalmowski, Alhambra, California, for Petitioner. Paul J.
McNulty, United States Attorney, Brian E. Bentley, Special
Assistant United States Attorney, Alexandria, Virginia, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          In   these   consolidated    petitions       for    review,   Abraham

Lalawi, a native and citizen of Indonesia who claims he is a

Christian of Chinese ethnicity, seeks review of orders issued by

the Board of Immigration Appeals (Board) denying his motion to

reopen removal proceedings (No. 04-2518) and denying his motion to

reconsider    that   order   (No.   05-1154).     We    have       reviewed   the

administrative record and conclude the Board did not abuse its

discretion in denying Lalawi’s motions.         See 8 C.F.R. § 1003.2(a),

(b) (2005).

          We   accordingly     deny   the   petitions        for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITIONS DENIED




                                    - 3 -